JUDGMENT ORDER
MARJORIE O. RENDELL, Circuit Judge.
In light of the ruling of the Pennsylvania Supreme Court in Clipper Pipe & Service, Inc. v. Ohio Casualty Insurance Co., — Pa. -, 115 A.3d 1278 (2015), this case is remanded to the District Court for further proceedings as may be necessary in light of the inapplicability of the Contractors and Subcontractors Payment Act (“CAS-PA”) (e.g., regarding calculation of interest, if necessary, for state law claims) and for dismissal of all claims under CASPA.